Simmons, C. J.
The corpus delicti was clearly proved, and although the evidence to identify the accused as the perpetrator of the crime was not strong nor entirely satisfactory to this. court, it was sufficient to warrant a finding that he was the guilty party. This court, therefore, cannot control the discretion of the judge below, who was satisfied with the verdict, in. refusing to grant a new trial. Judgment affirmed.
J. Z. Foster and Frey & Frey, for plaintiff in error.
George R. Brovm, solicitor-general, by Harrison & Peeples, contra.